COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER

Appellate case name:          Jose Alfonso Guerrero v. The State of Texas

Appellate case number:        01-11-01013-CR

Trial court case number:      1741578

Trial court:                  County Criminal Court at Law No. 4 of Harris County

        Videotapes (State’s Exhibits 1A and 1B), and HGN demonstratives (State’s
Exhibits 2 and 3) were admitted into evidence at trial in the above case. This Court,
acting sua sponte, orders the Harris County District Clerk, Harris County Clerk, or the
court reporter if the exhibit is still in his or her possession, to send the original State’s
Exhibits 1A, 1B, 2, and 3 to this Court. The Clerk of this Court is directed to cooperate
with the district clerk, county clerk and/or court reporter to provide for the safekeeping,
transportation, and return of such exhibits. See TEX. R. APP P. 34.6(G)(2).

       The exhibit is due in this Court no later than April 4, 2013.

       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                  Acting individually      ☐ Acting for the Court



Date: March 21, 2013